DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments filed 2/22/2021 amending claims 7-8 and 28-29 have been fully considered and are sufficient to overcome the 35 U.S.C. 112(b) rejection as set forth in the Non-Final Office Action mailed 11/20/2020 on P3-4.  The rejection of claims 7-8 and 28-29 under 35 U.S.C. 112(b) has been withdrawn. 

Election/Restrictions
Claims 1-11, 15-21 and 23-37 are allowable. The restriction requirement between Species A1-A3, B1-B4, C1-C8, D1-D4 and E1-E4, as set forth in the Office action mailed on 8/21/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A1-A3, B1-B4, C1-C8, D1-D4 and E1-E4 are withdrawn.  Claims 12-14 and 22, previously directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,411,264, copending Application No. 15/954,088 and copending Application No. 15/952,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a rechargeable alkali metal-selenium cell comprising, among other things, a cathode active material layer containing particulates of a selenium-containing material, one or a plurality of selenium-containing material particles being embraced or encapsulated by a thin layer of an elastomer having a recoverable tensile strain from 5% to 1,000% when measured without an additive or reinforcement being present in said polymer, a lithium ion conductivity no less than 10-7 S/cm at room temperature and a thickness from 0.5 nm to 10 µm.
	The prior art includes Tsai et al. (US 2014/0178747) which discloses a lithium secondary battery comprising a cathode active material such as a lithiated selenide and a nanoscale coating layer formed of a polymer coated on a surface of the electrode plate (Abstract, [0034], [0036], Fig. 1).  However, the reference fails to teach or suggest a metal selenide battery comprising selenium-containing material particles embraced or encapsulated by a thin layer of an elastomer having a recoverable tensile strain from 5% to 1,000% when measured without an additive or reinforcement being present in said polymer, and having a lithium ion conductivity no less than 10-7 S/cm at room temperature.  Further, none of the prior art teach or suggest the claimed features above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/25/2021